884 F.2d 1398
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Pedro J. AGOSTINI, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 89-3199.
United States Court of Appeals, Federal Circuit.
Aug. 10, 1989.

Before PAULINE NEWMAN, Circuit Judge, SKELTON, Senior Circuit Judge, and ARCHER, Circuit Judge.
PER CURIAM.


1
Petitioner Pedro J. Agostini, who delayed eight months in filing an appeal to the Merit Systems Protection Board (MSPB) from an order of the United States Postal Service removing him from his position with that agency, appeals from the decision of the MSPB in docket No. AT07528910016 dismissing his appeal as untimely filed without good cause shown.  We affirm on the basis of the opinion of the administrative judge dated November 14, 1988.